Exhibit 10.2

 

GUARANTY AGREEMENT

 

This Guaranty Agreement (“Agreement”) is made and executed as of this 20th day
of March, 2015 by (1) RENTVM, INC., a New Jersey corporation with an address of
1030 Broad Street, Suite 102, Shrewsbury, NJ 07702 (“RentVM”), (2) ADEX PUERTO
RICO, LLC, a Puerto Rico limited liability company with an address of 1035
Windward Ridge Parkway, Suite #500, Alpharetta, GA 30005 (“Adex Puerto Rico”),
(3) ADEXCOMM CORPORATION, a Florida corporation with an address of 1035 Windward
Ridge Parkway, Suite #500, Alpharetta, GA 30005 (“Adexcomm”), (4) TROPICAL
COMMUNICATIONS, INC., a Florida corporation with an address of 6937 NW 82nd
Ave., Miami, FL 33166 (“Tropical”), (5) AW SOLUTIONS PUERTO RICO, LLC, a Puerto
Rico limited liability company with an address of 300 Crown Oak Centre Drive,
Longwood, FL 32750 (“AW Solutions Puerto Rico”), (6) RIVES MONTEIRO LEASING,
LLC, an Alabama limited liability company with an address of 2736 Southside Dr.,
Tuscaloosa, AL 35401 (“Rives Leasing”), and (7) RIVES MONTEIRO ENGINEERING, LLC,
an Alabama limited liability company with an address of 2736 Southside Dr.,
Tuscaloosa, AL 35401 (“Rives Engineering”, together with Rives Leasing, AW
Solutions Puerto Rico, Tropical, Adexcomm, Adex Puerto Rico, and RentVM,
collectively the “Guarantors” and each a “Guarantor”), in favor of FAUNUS GROUP
INTERNATIONAL, INC., a Delaware corporation (“FGI”), having its principal place
of business at 80 Broad Street, 22nd Floor, New York, New York 10004.

 

BACKGROUND

 

A.          FGI intends to establish financing arrangements with, extend credit
to and/or purchase receivables from Intercloud Systems, Inc., TNS, Inc.,
Integration Partners – NY Corporation, Adex Corporation, and AW Solutions, Inc.
(collectively, the “Companies” and each a “Company”), pursuant to the terms and
conditions of that certain Sale of Accounts and Security Agreement dated as of
the date hereof among Companies and FGI (as may hereafter be amended,
supplemented, restated or replaced from time to time, the “Transaction
Agreement”).

 

B.          In order to induce FGI to enter into the financing arrangements with
and make loans and extend credit to the Companies, each Guarantor undertakes and
agrees as set forth below.

 

1.           Obligations Guaranteed. To induce FGI to enter into the Transaction
Agreement and consider extending or continuing to extend credit or purchase
receivables from time to time to Companies thereunder, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Guarantor, intending to be legally bound hereby, jointly and
severally and absolutely and unconditionally guarantees and becomes surety for
the payment and performance when due (at maturity, upon acceleration, or
otherwise) of all of the debts and obligations of each Company of every kind or
nature, whether joint or several, due or to become due, absolute or contingent,
now existing or hereafter arising, and whether principal, interest, fees, costs,
expenses or otherwise, and arising under the Transaction Agreement (including
without limitation any interest and/or expenses accruing following the
commencement of any insolvency, receivership, reorganization or bankruptcy case
or proceeding relating to Companies, or any of them, whether or not a claim for
post-petition interest and/or expenses is allowed in such case or proceeding)
(collectively, the “Obligations”). Each Guarantor shall also pay or reimburse
FGI on demand for all out-of-pocket costs and expenses, including without
limitation attorneys’ fees, incurred by FGI at any time to enforce, protect,
preserve, or defend FGI’s rights hereunder and with respect to any property
securing this Agreement. All payments hereunder shall be made in lawful money of
the United States, in immediately available funds. Unless otherwise defined
herein, all capitalized terms shall have the respective meanings given to such
terms in the Transaction Agreement.

 



1

 

 

2.          Representations and Warranties. Each Guarantor represents and
warrants to FGI that:

 

(a)          Such Guarantor’s execution and performance of this Agreement shall
not (i) violate or result in a default or breach (immediately or with the
passage of time) under any contract, agreement or instrument to which such
Guarantor is a party, or by which such Guarantor or any asset of such Guarantor
is bound, (ii) violate or result in a default or breach under any order, decree,
award, injunction, judgment, law, regulation or rule, (iii) cause or result in
the imposition or creation of any lien or other encumbrance upon any property or
asset of such Guarantor, or (iv) violate or result in a breach of the
articles/certificate of incorporation, articles/certificate of organization,
articles/certificate of limited partnership, bylaws, operating agreement,
limited partnership agreement, or other governing or organizational document of
such Guarantor.

 

(b)          Such Guarantor has the full power and authority to enter into and
perform under this Agreement, which has been authorized by all necessary action
on behalf of such Guarantor.

 

(c)          No consent, license or approval of, or filing or registration with,
any governmental authority is necessary for the execution and performance hereof
by such Guarantor.

 

(d)          This Agreement constitutes the valid and binding obligation of such
Guarantor enforceable in accordance with its terms.

 

(e)          This Agreement promotes and furthers the business and interests of
such Guarantor and the creation of the obligations hereunder will result in
direct financial benefit to such Guarantor.

 

3.          Guarantors’ Acknowledgements. 

(a)          Each Guarantor hereby waives notice of (i) acceptance of this
Agreement, (ii) the existence or incurring from time to time of any Obligations
guaranteed hereunder, (iii) nonpayment, the existence of any Event of Default,
the making of demand, or the taking of any action by FGI, under the Transaction
Agreement, and (iv) default and demand hereunder.

 





2

 

 

(b)          Each Guarantor acknowledges that such Guarantor (i) has examined or
had the opportunity to examine the Transaction Agreement and related agreements
and (ii) waives any defense which may exist resulting from such Guarantor’s
failure to receive or examine at any time the Transaction Agreement or any
amendments, supplements, restatements or replacements therefor.

 

(c)          Each Guarantor acknowledges that it shall not do anything to impede
or interfere in any manner with the normal collection and payment of the
Obligations.

 

(d)          Each Guarantor acknowledges that in entering into this Agreement,
such Guarantor is not relying upon any statement, representation, warranty or
opinion of any kind from FGI as to the present or future financial condition,
performance, assets, liabilities or prospects of Companies, or any of them, or
as to any other matter.

 

4.          FGI’s Actions. Each Guarantor hereby consents and agrees that FGI
may at any time or from time to time in FGI’s discretion (a) extend or change
the time of payment and/or change the manner, place or terms of payment of any
or all Obligations, (b) amend, supplement, restate or replace the Transaction
Agreement or any related agreements, (c) renew or extend any financing now or
hereafter reflected by the Transaction Agreement or the maturity thereof or
increase (without limit of any kind and whether related or unrelated) or
decrease loans and extensions of credit to Companies, or any of them, (d) modify
the terms and conditions under which loans, extensions of credit or purchases of
receivables may be made to Companies, or any of them, (e) settle, compromise or
grant releases for liabilities of Companies, or any of them, and/or any other
Person or Persons liable with any Guarantor for, any Obligations, (f) exchange,
compromise, release or surrender, or subordinate or release any lien on, any
property (including any collections therefrom or proceeds thereof) of Companies,
or any of them, or any other Person or Persons now or hereafter securing any of
the Obligations, and (g) apply any and all payments and proceeds of any property
of any Person securing any or all of the Obligations received by FGI at any time
against the Obligations in any order as FGI may determine; all of the foregoing
in such manner and upon such terms as FGI may see fit, and without notice to or
further consent from any Guarantor, who hereby agrees to be and shall remain
bound upon this Agreement notwithstanding any such action on FGI’s part.

 

5.          Scope of Guaranty. The Agreement is an agreement of suretyship and a
guaranty of payment and not of collection. The liability of the Guarantors
hereunder is joint and several, absolute, primary, unlimited and unconditional
and shall not be reduced, impaired or affected in any way by reason of (a) any
failure to obtain, retain or preserve, or the lack of prior enforcement of, any
rights against any Person or Persons liable for the Obligations (including
Companies, or any of them, and any Guarantor) or in any property, (b) the
invalidity, unenforceability or voidability of any Obligations or any liens or
rights in any property pledged by any Person or Persons, (c) any delay in making
demand upon Companies, or any of them, or any delay in enforcing, or any failure
to enforce, any rights against Companies, or any of them, or any other Person or
Persons liable for any or all of the Obligations or in any property pledged by
any Person or Persons, even if such rights are thereby lost, (d) any failure,
neglect or omission on FGI’s part to obtain, perfect or continue any lien upon,
protect, exercise rights against, or realize on, any property of Companies, or
any of them, any Guarantor or any other party securing the Obligations, (e) the
existence or nonexistence of any defenses which may be available to the
 Companies, or any of them, with respect to the Obligations, (f) the granting of
any waiver or forbearance at any time and for any period with respect to any
performance by Companies, or any of them, or any Event of Default under the
Transaction Agreement, (g) the commencement of any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case filed by or against
Companies, or any of them, or any Guarantor or (h) any other fact, event,
condition or omission which may give rise to a suretyship defense. Each
Guarantor promises and undertakes to make all payments hereunder free and clear
of any deduction, offset, defense, claim or counterclaim of any kind.

 



3

 

 



6.          Reinstatement. If any or all payments or proceeds of property
securing any or all of the Obligations made from time to time to FGI with
respect to any obligation hereby guaranteed are at any time recovered from, or
repaid by, FGI in whole or in part in any bankruptcy, reorganization,
receivership, insolvency or similar case or proceeding instituted by or against
Companies, or any of them, this Agreement shall continue to be fully applicable
to (or, as the case may be, reinstated to be applicable to) such obligation to
the same extent as if the recovered or repaid payment(s) or proceeds had never
been originally paid to FGI.

 

7.          Cumulative Remedies. All rights and remedies hereunder and under the
Transaction Agreement, and related agreements, are cumulative and not
alternative, and FGI may proceed in any order from time to time against
Companies, or any of them, any Guarantor and/or any other Person or Persons
liable for any or all of the Obligations and their respective assets. FGI shall
not have any obligation to proceed at any time or in any manner against, or
exhaust any or all of FGI’s rights against, Companies, or any of them, or any
other Person or Persons liable for any or all of the Obligations prior to
proceeding against any Guarantor hereunder.

 

8.          Security Interest. As additional security for the Obligations, each
Guarantor hereby grants to FGI a security interest in all of such Guarantor’s
right, title and interest in and to the following assets, wherever located and
whether now or hereafter owned or acquired: (a) all Accounts, (b) Chattel Paper,
(c) Commercial Tort Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment,
(g) General Intangibles, (h) Goods (including but not limited to all files,
correspondence, computer programs, tapes, disks and related data processing
software which contain information identifying or pertaining to any of the
Collateral or any Account Debtor or showing the amounts thereof or payments
thereon or otherwise necessary or helpful in the realization thereon or the
collection thereof, (i) Inventory, (j) Investments, (k) Investment Property, (l)
Letters of Credit and Letter of Credit rights, (m) all Supporting Obligations
and (n) all cash and non-cash proceed of the foregoing (including insurance
proceeds). Upon the occurrence of an Event of Default under the Transaction
Agreement or any breach or default by any Guarantor under this Agreement (each
an “Event of Default”), FGI shall have all the rights of a secured party under
applicable law, and more specifically under the Uniform Commercial Code (in
effect in the State of New York) and shall have all the rights and remedies set
forth in the Transaction Agreement. In addition and without limitation, FGI may,
without notice to or demand upon any Guarantor, take possession of the
Collateral, and for that purpose FGI may enter upon any premises on which the
Collateral may be situated and remove the same therefrom; require any Guarantor
to assemble all or any part of the Collateral at such location or locations
within the jurisdiction(s) of such Guarantor's principal office(s) or at such
other locations as FGI may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, FGI shall give to the applicable Guarantor at least
ten (10) days prior written notice of the time and place of any public sale of
Collateral or of the time after, which any private sale or any other intended
disposition is to be made. Each Guarantor hereby acknowledges that ten (10) days
prior written notice of such sale or sales shall be reasonable notice. In
addition, each Guarantor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of FGI's rights hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights with respect
thereto. In addition, FGI shall have and may exercise any or all other rights
and remedies it may have available at law, in equity, or otherwise. All of FGI's
rights and remedies, whether evidenced by this Agreement, the Transaction
Agreement or any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by FGI to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of any Guarantor under this Agreement,
after any Guarantor's failure to perform, shall not affect FGI's right to
declare a default and to exercise its remedies.

 



4

 

 

9.          Subrogation. Any and all rights of any nature of each Guarantor to
subrogation, reimbursement or indemnity and any right of each Guarantor to
recourse to any assets or property of, or payment from, Companies, or any of
them, or any other Person or Persons liable for any or all of the Obligations as
a result of any payments made or to be made hereunder for any reason shall be
unconditionally subordinated to all of FGI’s rights under the Transaction
Agreement and no Guarantor shall at any time exercise any of such rights unless
and until all of the Obligations have been unconditionally paid in full. Any
payments received by any Guarantor in violation of this Section 9 shall be held
in trust for and immediately remitted to FGI.

 

10.        FGI Records. FGI’s books and records of any and all of the
Obligations, absent manifest error, shall be prima facie evidence against each
Guarantor of the indebtedness owing or to become owing to FGI hereunder.

 

11.        Continuing Surety. This Agreement shall constitute a continuing
surety obligation with respect to all Obligations from time to time incurred or
arising and shall continue in effect until all Obligations are indefeasibly paid
and satisfied and the liability of each Guarantor under this Agreement may not
be revoked or terminated.

 

12.        Setoff. Each Guarantor agrees that FGI shall have a right of setoff
against any and all property of such Guarantor now or at any time in FGI’s
possession, including without limitation deposit accounts, and the proceeds
thereof, as security for the obligations of such Guarantor hereunder.

 

13.        Acceleration. If an Event of Default occurs and is continuing under
the Transaction Agreement, then all of each Guarantor’s liabilities of every
kind or nature to FGI hereunder shall, at FGI’s option, become immediately due
and payable and FGI may at any time and from time to time, at FGI’s option
(regardless of whether the liability of Companies or any other Person or Persons
liable for any or all of the Obligations has matured or may then be enforced),
take any and/or all actions and enforce all rights and remedies available
hereunder or under applicable law to collect each Guarantor’s liabilities
hereunder.

 



5

 





 

14.        Enforcement Timing. Failure or delay in exercising any right or
remedy against any Guarantor hereunder shall not be deemed a waiver thereof or
preclude the exercise of any other right or remedy hereunder. No waiver of any
breach of any provision of this Agreement shall be construed as a waiver of any
subsequent breach or of any other provision.

 

15.        Successors and Assigns. This Agreement shall (a) be legally binding
upon each Guarantor, and each Guarantor’s successors and assigns, provided that
no Guarantor’s obligations hereunder may be delegated or assigned without FGI’s
prior written consent and (b) benefit any and all of FGI’s successors and
assigns. FGI may assign its rights under this Agreement without notice to or
consent from any Guarantor.

 

16.        Entire Agreement. This Agreement and the Transaction Agreement embody
the whole agreement and understanding of the parties hereto relative to the
subject matter hereof. No modification or waiver of any provision hereof shall
be enforceable unless approved by FGI in writing.

 

17.        Governing Law, Submission to Jurisdiction and Jury Trial. THIS
AGREEMENT, AND ALL MATTERS ARISING HEREUNDER OR RELATING HERETO, SHALL IN ALL
RESPECTS BE INTERPRETED, CONSTRUED AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK. EACH GUARANTOR IRREVOCABLY KNOWINGLY AND VOLUNTARILY (I)
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF NEW
YORK FOR THE PURPOSES OF ANY LITIGATION OR PROCEEDING HEREUNDER OR CONCERNING
THE TERMS HEREOF AND (II) WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
LITIGATION, CLAIMS OR PROCEEDING HEREUNDER OR CONCERNING THE TERMS HEREOF OR
OTHERWISE IN CONNECTION WITH ANY GUARANTOR’S DEALINGS WITH FGI.

 

18.        Notices.

 

(a)          In any action or proceeding brought by FGI to enforce the terms
hereof, each Guarantor waives personal service of the summons, complaint, and
any motion or other process, and agrees that notice thereof may be served (i) in
person, (ii) by registered or certified mail, return receipt requested, or (iii)
by nationally recognized overnight courier (in the case of (i) above, on the
date of delivery; in the case of (ii) above, three (3) days after deposit in the
U.S. Mail; and in the case of (iii) above, one (1) day after delivery to the
courier). Service may be made at the address of each Guarantor set forth in the
Preamble hereto or such other address at which such Guarantor is then located.

 

(b)          Any and all notices which may be given to a Guarantor by FGI
hereunder shall be sent to such Guarantor at the address of such Guarantor set
forth in the Preamble hereto (or such other address at which such Guarantor is
then located) and shall be deemed given to and received by such Guarantor if
sent by facsimile transmission or if sent in the manner provided for service of
process in Section 18(a) above. Notices sent by facsimile shall be deemed
received on the date sent. Notices otherwise sent shall be deemed received on
the applicable date(s) provided for receipt of service of process under Section
18(a) above.

 

6

 

 

19.      Maximum Liability. To the extent that applicable law otherwise would
render the obligations of any Guarantor hereunder invalid or unenforceable, such
Guarantor shall nevertheless remain liable hereunder; provided however that such
Guarantor’s obligations shall be limited to the maximum amount which does not
result in such invalidity or unenforceability. Notwithstanding the foregoing,
each Guarantor’s obligations hereunder shall be presumptively valid and
enforceable to their fullest extent in accordance with the terms of this
Agreement, as if this Section 19 were not a part of this Agreement.

 

20.      Severability. The invalidity or unenforceability of any provision
hereof shall not affect the remaining provisions which shall remain in full
force and effect.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

7

 

 

THIS AGREEMENT is dated the date and year first above written.

 

  RENTVM, INC.         By: /s/ Lawrence Sands   Name: Lawrence Sands   Title:
V.P.         ADEX PUERTO RICO, LLC         By: /s/ Lawrence Sands   Name:
Lawrence Sands   Title: V.P.         ADEXCOMM CORPORATION         By: /s/
Lawrence Sands   Name: Lawrence Sands   Title: V.P.         TROPICAL
COMMUNICATIONS, INC.         By: /s/ Lawrence Sands   Name: Lawrence Sands  
Title: V.P.         AW SOLUTIONS PUERTO RICO, LLC         By: /s/ Lawrence Sands
  Name: Lawrence Sands   Title: V.P.



 

 

[Signature page to Guaranty (InterCloud)]

 



8

 

 



  RIVES MONTEIRO LEASING, LLC         By: /s/ Lawrence Sands   Name: Lawrence
Sands   Title: V.P.         RIVES MONTEIRO ENGINEERING, LLC         By: /s/
Lawrence Sands   Name: Lawrence Sands   Title: V.P.

 

 



[Signature page to Guaranty (InterCloud)]

 

 

10 

 

